



EX-10.5










AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of February 22, 2018,
is between IDEX Corporation, a Delaware corporation with its executive offices
at 1925 West Field Court, Suite 200, Lake Forest, Illinois 60045-4824 (the
“Corporation”), IDEX Service Corporation, a Delaware corporation with its
headquarters at 1925 West Field Court, Suite 200, Lake Forest, Illinois 60045
(the “Company”), and Andrew K. Silvernail, an individual (the “Executive”) and
supersedes in its entirety that certain Employment Agreement dated as of
November 8, 2015.
RECITALS:
A.    The Executive has been employed by the Company and has been serving as
Chief Executive Officer of the Corporation.
B.    The Corporation, the Company, and the Executive desire to set forth the
terms upon which the Executive will continue to be employed by the Company and
serve as Chief Executive Officer of the Corporation.
NOW, THEREFORE, in consideration of the promises and of the covenants contained
in this Agreement, the Corporation, the Company and the Executive agree as
follows:
1.Definitions. The following definitions apply for purposes of this Agreement.
(a)“Affiliate” means any joint venture, partnership or subsidiary now or
hereafter directly or indirectly owned or controlled by the Corporation. For
purposes of clarification, an entity shall not be deemed to be indirectly or
directly owned or controlled by the Corporation solely by reason of the
ownership or control of such entity by shareholders of the Corporation.
(b)“Board of Directors” or “Board” means the Board of Directors of the
Corporation.
(c)“Cause” means that any of the following conditions exist:
(i)The Executive’s failure to perform his material duties under this Agreement
(other than as a result of his Disability) if such failure, if curable, is not
cured within 30 days after written notice is provided to the Executive.
(ii)The Executive’s breach of his fiduciary duty to the Corporation.
(iii)The Executive’s indictment under the laws of the United States, or any
state thereof, for a (i) civil offense which is injurious to the business
reputation of the Corporation or (ii) criminal offense.
(iv)Breach by the Executive of any material provision of this Agreement or of
any policy of the Corporation if such breach, if curable, is not cured within 30
days after written notice is provided to the Executive.
(d)A “Change in Control” means the occurrence of (i) any transaction or series
of transactions which within a 12-month period constitute a change of





--------------------------------------------------------------------------------





management or control where (A) at least 51 percent of the then outstanding
shares of common stock are (for cash, property (including, without limitation,
stock in any corporation), or indebtedness, or any combination thereof) redeemed
by the Corporation or purchased by any person(s), firm(s) or entity(ies), or
exchanged for shares in any other corporation whether or not affiliated with the
Corporation, or any combination of such redemption, purchase or exchange, or (B)
at least 51 percent of the Corporation’s assets are purchased by any person(s),
firm(s) or entity(ies) whether or not affiliated with the Corporation for cash,
property (including, without limitation, stock in any corporation) or
indebtedness or any combination thereof, or (C) the Corporation is merged or
consolidated with another corporation regardless of whether the Corporation is
the survivor (except any such transaction solely for the purpose of changing the
Corporation’s domicile or which does not change the ultimate beneficial
ownership of the equity interests in the Corporation), or (ii) any substantial
equivalent of any such redemption, purchase, exchange, change, transaction or
series of transactions, acquisition, merger or consolidation constituting such a
change of management or control. For purposes hereof, the term “control” shall
have the meaning ascribed thereto under the Securities Exchange Act of 1934, as
amended and the regulations thereunder, and the term “management” shall mean the
Chief Executive Officer of the Corporation. For purposes of clause (i)(B) above
or as appropriate for purposes of clause (ii) above, the Corporation shall be
deemed to include on a consolidated basis all subsidiaries and other affiliated
corporations or other entities with the same effect as if they were divisions.
Notwithstanding the foregoing, and only to the extent necessary to comply with
Section 409A, a “Change of Control” will have occurred only if, in addition to
the requirements set above, the event constitutes a change in the ownership or
effective control of IDEX Corporation, or in the ownership of a substantial
portion of the assets of IDEX Corporation, within the meaning of guidance issued
by the Secretary of the Treasury under Section 409A of the Code.
(e)“Code” means the Internal Revenue Code of 1986, as amended.
(f)“Company” means IDEX Service Corporation.
(g)“Corporation” means IDEX Corporation.
(h)“Disability” means a disability that has existed for a period of 6
consecutive months and because of which the Executive is physically or mentally
unable to substantially perform his regular duties as Chief Executive Officer of
the Corporation. Notwithstanding the foregoing, and only to the extent necessary
to comply with Section 409A of the Code, Executive will have suffered a
“Disability” only if, in addition to the requirements set above, it represents a
disability within the meaning of guidance issued by the Secretary of the
Treasury under Section 409A of the Code.
(i)“Effective Date” means November 8, 2015.
(j)“Good Reason” means:
(i)There has been a material diminution in the Executive’s responsibilities,
duties, title, or reporting responsibilities within the business organization,
status, role or authority.
(ii)Removal of the Executive from the position of Chief Executive Officer, other
than elevation to a higher ranking executive officer position with the
Corporation.
(iii)A required relocation of more than 75 miles from the location of
Executive’s principal job location or office immediately prior to the Change In
Control.
(iv)A material breach by the Company for the Corporation of any of the material
terms of this Agreement.





--------------------------------------------------------------------------------





A condition will not be considered “Good Reason” unless Executive gives the
Corporation written notice of the condition within 90 days after the condition
comes into existence and the Corporation fails to substantially remedy the
condition within 30 days after receiving Executive’s written notice.
(k)“Retirement” means the Executive’s termination of his employment with the
Corporation on or after accruing at least ten (10) Years of Service with the
Corporation as the Chief Executive Officer; provided that Executive gives the
Corporation not less than 6 months prior written notice of his Retirement.
“Years of Service” means the number of continuous full years of employment with
the Company or any of its subsidiaries. This definition of “Retirement” shall
supersede any conflicting definition in any of the Executive’s Time-Based Equity
Award or Performance-Based Equity Award agreements.
2.Employment; Duties. Subject to the terms and conditions set forth in this
Agreement, the Corporation and the Company hereby agree to continue to employ
the Executive, and the Executive hereby accepts continued employment as the
Chief Executive Officer of the Corporation and will perform and execute the
duties and responsibilities assigned to the Executive from time to time by the
Board of Directors. The Executive will perform those duties and discharge those
responsibilities as are commensurate with his position. The Executive agrees to
perform his duties and discharge his responsibilities in a faithful manner and
to the best of his ability and to use all reasonable efforts to promote the
interests of the Corporation. The Executive may not accept other gainful
employment except with the prior written consent of the Board of Directors of
the Corporation. With the prior written consent of the Board of Directors of the
Corporation, the Executive may become a director, trustee or other fiduciary of
other corporations, trusts or entities. Notwithstanding the foregoing, the
Executive may manage his passive investments and be involved in charitable,
civic and religious interests so long as they do not materially interfere with
the performance of the Executive’s duties hereunder.
3.Compensation.
(a)During the term of the Executive’s employment under this Agreement, the
Executive will receive a base salary at the rate of $1,000,000 per year, payable
in accordance with the Company’s regular payroll practices. On an annual basis,
the Board of Directors will, in good faith, review the base salary of the
Executive to consider appropriate increases (but not decreases) in the base
salary. If the Executive dies during the period of time of his service under
this Agreement, service for any part of the payroll period of his death will be
considered service for the entire payroll period.
(b)During the term of the Executive’s employment under this Agreement, the
Executive will be entitled to receive an annual cash bonus from the Corporation
calculated pursuant to the Corporation’s Incentive Award Plan (the “IAP”) in
effect from time to time or pursuant to such other senior executive bonus plan
as may be in effect and in which the Executive may participate from time to time
(collectively, the “Bonus Plan”).
(c)Executive will be annually considered for long-term equity incentive awards
under the Corporation’s IAP.
(d)The Company will deduct or withhold from all salary and bonus payments, and
from all other payments made to the Executive, all amounts that may be required
to be deducted or withheld under any applicable Social Security contribution,
income tax withholding or other similar law now in effect or that may become
effective during the term of this Agreement.
4.Other Benefits and Terms. During the term of the Executive’s employment under
this Agreement, the Executive will be entitled to the following other benefits
and terms:
(a)The Executive will be entitled to participate in, the Company’s health and
medical benefit plans, any profit sharing and retirement plans, and any





--------------------------------------------------------------------------------





insurance policies or programs from time to time generally offered to all or
substantially all executive employees who are employed by the Company. These
plans, policies and programs are subject to change at the sole discretion of the
Corporation.
(b)The Executive will be entitled to any other benefit from time to time
generally offered to all or substantially all senior executive employees who are
employed by the Company.
(c)The Company will provide the Executive with the use of an automobile or with
an auto use allowance that is commensurate with his position in accordance with
the Corporation’s policy. The provision of this benefit is subject to future
modification by the Company in its discretion, in exchange for benefits of
substantially equivalent value, as it shall determine in its discretion and such
modification will not be deemed to be a breach of a material term of this
Agreement.
(d)The Executive will be entitled to limited use (up to 25 hours per year) of
the Corporation's leased aircraft for non-business purposes subject to the terms
of the Corporation's Aircraft Use Guidelines. In addition, the Executive will be
permitted to use the Corporation’s leased aircraft for up to an additional 25
hours, provided that for any such additional hours that exceed the initial 25
hours of use, the Executive will be required to reimburse the Corporation for
all incremental costs related to such additional use, with such incremental
costs to be determined by the Company consistent with Item 402 of Regulation S-K
(17 CFR 229.402). The provision of this benefit is subject to future
modification by the Company in its discretion, in exchange for benefits of
substantially equivalent value, as it shall determine in its discretion and such
modification will not be deemed to be a breach of a material term of this
Agreement.
(e)Except as specifically provided in Sections 9(a)(i) and 9(e)(i), or as
required by law, the Executive acknowledges that he, his spouse and dependents
will not receive health and medical benefits following any termination of his
employment.
(f)The Executive represents and warrants to the Corporation that the Executive’s
continued employment and performance of the duties contemplated under this
Agreement will not, to his knowledge, be in violation of any non-competition or
confidentiality agreements to which the Executive is a party or is bound.
5.Vacations. The Executive will be entitled to paid vacation each year in
accordance with the Company’s policy for corporate officers.
6.Reimbursement for Expenses. The Company will reimburse the Executive for
expenses which the Executive may from time to time reasonably incur on behalf of
the Corporation in the performance of his responsibilities and duties; provided
however, that Executive shall be required to account to the Company for such
expenses in the manner prescribed by the Company.
7.Period of Employment. Subject to the provisions of this Section, the period of
employment of the Executive governed under the terms of this Agreement will
begin on the Effective Date and continue until December 31, 2021 (the
“Expiration Date”).
Notwithstanding the foregoing:
(a)The Executive’s employment will automatically terminate upon the death or
Disability of the Executive. The foregoing is subject to the duty of the
Corporation to provide reasonable accommodation under the Americans with
Disabilities Act.
(b)The Corporation may, at its sole option, terminate the Executive’s employment
at any time and for any reason by delivering written notice to the Executive.





--------------------------------------------------------------------------------





(c)The Executive, at his sole option, may terminate his employment, other than
for Retirement, by providing written notice to the Corporation at least 90 days
prior to the effective date of the termination of employment specified in the
notice.
(d)The Executive, at his sole option, may terminate his employment for
Retirement, by providing written notice to the Corporation at least 6 months
prior to the effective date of his Retirement specified in the notice.
Any notice of termination of employment given by a party must specify the
particular termination provision of this Agreement relied upon by the party and
must set forth in reasonable detail the facts and circumstances that provide a
basis for the termination.
Following the Expiration Date, and except as otherwise specifically provided,
the employment of the Executive will become at-will employment unless the
parties subsequently enter into a further contract of employment; provided,
however that the parties agree that not later than sixty (60) days prior to the
Expiration Date they shall negotiate in good faith with regard to the terms of
Executive’s continued employment following the Expiration Date, including
without limitation with regards to the terms of any severance or similar
provisions for Executive’s benefit following the Expiration Date.
8.Indemnification. The Corporation shall, to the maximum extent permitted by
law, indemnify and hold Executive harmless for any acts or decisions made by
Executive if Executive acted in good faith and in a manner Executive reasonably
believed to be in or not opposed to the best interests of the Corporation, and,
with respect to any criminal action or proceeding, had no reasonable cause to
believe his conduct was unlawful.
9.Benefits Upon Termination. The Company or Corporation will provide the
following benefits upon the termination of the Executive’s employment with the
Company and Corporation.
(a)Upon Termination by the Corporation Other Than For Cause. Upon the
Corporation’s termination of the Executive’s employment for other than Cause,
the Corporation will provide the following:
(i)Salary and Benefits. The Executive will receive his full salary and benefits
through the effective date of termination together with any unpaid bonus for a
prior period. Additionally, the Corporation will (i) pay to Executive continued
payment of base salary, as in effect at the time of termination, for a period of
twenty four (24) months following the date of termination (beginning with the
first payroll period following 60 days after the date on which his employment
terminates) and (ii) provide continuation of medical coverage (on either an
insured or a self-insured basis, in the sole discretion of the Corporation) for
Executive and Executive’s eligible dependents (as determined under the terms of
the Corporation’s medical plans), on substantially the same terms of such
coverage that are in existence immediately prior to the Executive’s termination
(subject to commercial availability of such coverage), for a period of twenty
four (24) months; provided, however, that such coverage shall run concurrently
with any coverage available to Executive and his eligible dependents under
COBRA; and provided further, however, that the Executive and his eligible
dependents shall immediately notify the Corporation if they become covered under
Medicare or another employer’s group health plan, and, if such coverage results
in Executive or his dependents loss of continuation coverage rights, then, at
such time the Corporation’s provision of medical coverage for Executive and his
eligible dependents will cease.
(ii)Bonus. The Executive will receive a bonus amount equal to the 200% of his
base salary in effect in the year of the termination of his employment. This
amount will be paid in 24 equal monthly payments beginning with the first
payroll period following 60





--------------------------------------------------------------------------------





days after the date on which his employment terminates. Additionally, the
Executive will receive a bonus amount equal to the amount determined by
multiplying the bonus amount determined under the Bonus Plan by a fraction the
numerator of which is the number of full and partial calendar months of service
in the calendar year that includes the date of the termination of his employment
and the denominator of which is 12. This amount will be paid at the time payment
is customarily made under the Bonus Plan.
(iii)Equity Compensation. All unvested options, restricted stock and other forms
of equity based compensation that would otherwise vest based solely on the
passage of time and Executive’s continued service to the Corporation and not in
whole or in part based on the attainment of performance objectives (“Time-Based
Equity Awards”) will vest and will be exercisable with respect to 100% of the
shares of Corporation common stock subject thereto, and such Time-Based Equity
Awards will remain exercisable for one (1) year following the date of
termination of the Executive’s employment or upon expiration of the term of the
applicable Time-Based Equity Award, if earlier. All unvested options, restricted
stock and other forms of equity based compensation that would otherwise vest
based in whole or in part on the attainment of performance objectives
(“Performance-Based Equity Awards”) will become vested (A) with respect to such
awards that were granted prior to the date of this Agreement, on the December 31
next following the Executive’s termination of employment with respect to that
number of shares of Corporation common stock (or performance units or dividend
equivalents, as applicable) based on the performance level achieved with respect
to the performance goal(s) under each such award from the beginning date of the
performance period applicable to each such award through December 31 following
the Executive’s termination of employment (which December 31 shall be treated as
the last day of the performance period for each such award) and (B) with respect
to such awards that are granted on or following the date of this Agreement, at
the end of the applicable performance period with respect to that number of
shares of Corporation common stock (or performance units or dividend
equivalents, as applicable) based on the performance level achieved with respect
to the performance goal(s) under each such award from the beginning date of the
performance period applicable to each such award through the end of such
performance period. The provisions of this Section 9(a)(iii) shall supersede any
conflicting provisions in any of the Executive’s Time-Based Equity Award or
Performance-Based Equity Award agreements.
(iv)Release. The payment of the foregoing amounts under this Section 9(a) shall
be contingent in all respects on Executive’s signing (following his termination
of employment) and not revoking, and the Corporation’s receipt of, a Release,
substantially in the form attached hereto as Exhibit 1, within 45 days of his
termination of employment releasing the Corporation, related companies, and
their respective directors, officers, employees and agents (“Indemnitees”) from
any and all claims and liabilities respecting or relating to his employment, and
promising never to sue any of the Indemnitees for such matters.
(v)Payments Post-Death. If the Executive dies during the 24 month period, the
balance of the salary payments will be paid as provided in Section 16 and any
dependent health or medical coverage will be provided for the balance of the 24
month period.
(vi)Continuing Applicability. Notwithstanding any other provision to the
contrary, the provisions of this Section 9(a) are applicable to the
Corporation’s termination of the Executive’s employment for other than Cause
that occurs prior to, on, or subsequent to the Expiration Date.





--------------------------------------------------------------------------------





(b)Upon Termination by the Executive or by the Corporation For Cause. Upon the
Executive’s termination of employment or by the Corporation for Cause, the
Corporation will provide the following:
(i)Salary and Benefits. The Executive will receive his full salary and benefits
through the effective date of termination together with any unpaid bonus for a
prior period.
(ii)    Equity Compensation. All Time-Based Equity Awards and Performance-Based
Equity Awards will immediately cease to vest.
(c)Upon Termination for Disability. Upon termination of the Executive’s
employment because of Disability, the Corporation will provide the following:
(i)Salary and Benefits. The Executive will receive his full salary and benefits
through the effective date of termination together with any unpaid bonus for a
prior period.
(ii)Bonus. The Executive will receive a bonus amount equal to the amount
determined by multiplying the bonus amount determined under the Bonus Plan by a
fraction the numerator of which is the number of full and partial calendar
months of service in the calendar year that includes the date of the termination
of his employment and the denominator of which is 12. This amount will be paid
at the time payment is customarily made under the Bonus Plan.
(iii)Equity Compensation. All Time-Based Equity Awards will vest and will be
exercisable with respect to 100% of the shares of Corporation common stock
subject thereto, and (A) with respect to such Time-Based Equity Awards that were
granted prior to the date of this Agreement, such awards will remain exercisable
for one (1) year following the date of termination of the Executive’s employment
or upon expiration of the term of applicable Time-Based Equity Award, if earlier
and (B) with respect to such Time-Based Equity Awards that are granted on or
following the date of this Agreement, such awards will remain exercisable for
five (5) years following the date of termination of the Executive’s employment
or until expiration of the term of applicable Time-Based Equity Award, if
earlier. All Performance-Based Equity Awards will become vested (A) with respect
to such awards that were granted prior to the date of this Agreement, on the
December 31 next following the Executive’s termination of employment with
respect to that number of shares of Corporation common stock (or performance
units or dividend equivalents, as applicable) based on the performance level
achieved with respect to the performance goal(s) under each such award from the
beginning date of the performance period applicable to each such award through
December 31 following the Executive’s termination of employment (which December
31 shall be treated as the last day of the performance period for each such
award) and (B) with respect to such awards that are granted on or following the
date of this Agreement, at the end of the applicable performance period with
respect to that number of shares of Corporation common stock (or performance
units or dividend equivalents, as applicable) based on the performance level
achieved with respect to the performance goal(s) under each such award from the
beginning date of the performance period applicable to each such award through
the end of such performance period. The provisions of this Section 9(c)(iii)
shall supersede any conflicting provisions in any of the Executive’s Time-Based
Equity Award or Performance-Based Equity Award agreements.
(d)Upon Termination for Death. Upon termination of the Executive’s employment
because of his death, the Corporation will provide the following:
(i)Salary and Benefits. The (i) Executive’s full salary and benefits through the
effective date of termination and (ii) any unpaid bonus for a prior period.
(ii)Bonus. The Executive will receive a bonus amount equal to the amount
determined by multiplying the bonus amount determined under the Bonus Plan by a





--------------------------------------------------------------------------------





fraction the numerator of which is the number of full and partial calendar
months of service in the calendar year that includes the date of the termination
of his employment and the denominator of which is 12. This amount will be paid
at the time payment is customarily made under the Bonus Plan.
(iii)Equity Compensation. All Time-Based Equity Awards will vest and will be
exercisable with respect to 100% of the shares of Corporation common stock
subject thereto and (A) with respect to such Time-Based Equity Awards that were
granted prior to the date of this Agreement, such awards will remain exercisable
for one (1) year following the date of termination of the Executive’s employment
or until expiration of the term of applicable Time-Based Equity Award, if
earlier and (B) with respect to such Time-Based Equity Awards that are granted
on or following the date of this Agreement, such awards will remain exercisable
for five (5) years following the date of termination of the Executive’s
employment or upon expiration of the term of applicable Time-Based Equity Award,
if earlier. All Performance-Based Equity Awards will become vested (A) with
respect to such awards that were granted prior to the date of this Agreement, on
the December 31 next following the Executive’s termination of employment with
respect to that number of shares of Corporation common stock (or performance
units or dividend equivalents, as applicable) based on the performance level
achieved with respect to the performance goal(s) under each such award from the
beginning date of the performance period applicable to each such award through
December 31 following the Executive’s termination of employment (which December
31 shall be treated as the last day of the performance period for each such
award) and (B) with respect to such awards that are granted on or following the
date of this Agreement, at the end of the applicable performance period with
respect to that number of shares of Corporation common stock (or performance
units or dividend equivalents, as applicable) based on the performance level
achieved with respect to the performance goal(s) under each such award from the
beginning date of the performance period applicable to each such award through
the end of such performance period. The provisions of this Section 9(d)(iii)
shall supersede any conflicting provisions in any of the Executive’s Time-Based
Equity Award or Performance-Based Equity Award agreements.
(e)Upon Termination for Retirement. Upon termination of the Executive’s
employment because of his Retirement, the Corporation will provide the
following:
(i)Equity Compensation. All Time-Based Equity Awards will vest and will be
exercisable with respect to 100% of the shares of Corporation common stock
subject thereto and (A) with respect to such Time-Based Equity Awards that were
granted prior to the date of this Agreement such awards will remain exercisable
for one (1) year following the date of termination of the Executive’s employment
or upon expiration of the term of applicable Time-Based Equity Award, if earlier
and (B) with respect to such Time-Based Equity Awards that are granted on or
following the date of this Agreement, such awards will remain exercisable for
five (5) years following the date of termination of the Executive’s employment
or until expiration of the term of applicable Time-Based Equity Award, if
earlier. All Performance-Based Equity Awards will become vested (A) with respect
to such awards that were granted prior to the date of this Agreement, on the
December 31 next following the Executive’s termination of employment with
respect to that number of shares of Corporation common stock (or performance
units or dividend equivalents, as applicable) based on the performance level
achieved with respect to the performance goal(s) under each such award from the
beginning date of the performance period applicable to each such award through
December 31 following the Executive’s





--------------------------------------------------------------------------------





termination of employment (which December 31 shall be treated as the last day of
the performance period for each such award) and (B) with respect to such awards
that are granted on or following the date of this Agreement, at the end of the
applicable performance period with respect to that number of shares of
Corporation common stock (or performance units or dividend equivalents, as
applicable) based on the performance level achieved with respect to the
performance goal(s) under each such award from the beginning date of the
performance period applicable to each such award through the end of such
performance period. The provisions of this Section 9(e)(i) shall supersede any
conflicting provisions in any of the Executive’s Time-Based Equity Award or
Performance-Based Equity Award agreements.
(f)Upon Termination Following a Change in Control. Upon the Executive’s
termination of employment by the Corporation without Cause or the Executive’s
termination with Good Reason which, in either case, occurs in contemplation of
or within the 24 month period following a Change in Control, the Corporation
will provide the following:
(i)Salary and Benefits. The Executive will receive his full salary and benefits
through the effective date of termination together with any unpaid bonus for a
prior period. Additionally, the Corporation will (i) pay to Executive continued
payment of base salary, as in effect at the time of termination, for a period of
thirty six (36) months following the date of termination (beginning with the
first payroll period following 60 days after the date on which his employment
terminates) and (ii) provide continuation of medical coverage (on either an
insured or a self-insured basis, in the sole discretion of the Corporation) for
Executive and Executive’s eligible dependents (as determined under the terms of
the Corporation’s medical plans), on substantially the same terms of such
coverage that are in existence immediately prior to the Executive’s termination
(subject to commercial availability of such coverage), for a period of thirty
six (36) months; provided, however, that such coverage shall run concurrently
with any coverage available to Executive and his eligible dependents under
COBRA; and provided further, however, that the Executive and his eligible
dependents shall immediately notify the Corporation if they become covered under
Medicare or another employer’s group health plan, and, if such coverage results
in Executive or his dependents loss of continuation coverage rights, then, at
such time the Corporation’s provision of medical coverage for Executive and his
eligible dependents will cease.
(ii)Bonus. The Executive will receive a bonus amount equal to the 300% of his
base salary in effect in the year of the termination of his employment. This
amount will be paid in 36 equal monthly payments beginning with the first
payroll period following 60 days after the date on which his employment
terminates. Additionally, the Executive will receive a bonus amount equal to the
amount determined by multiplying the bonus amount determined under the Bonus
Plan by a fraction the numerator of which is the number of full and partial
calendar months of service in the calendar year that includes the date of the
termination of his employment and the denominator of which is 12. This amount
will be paid at the time payment is customarily made under the Bonus Plan.
(iii)Equity Compensation. All Time-Based Equity Awards will vest and will be
exercisable with respect to 100% of the shares of Corporation common stock
subject thereto. The Executive shall receive a cash payment in respect of all
Performance-Based Equity Awards with respect to which Executive has not yet
received a payment, based on the performance level achieved and measured as of
the Change in Control with respect to the performance goal(s) under each such
award from the beginning date of the performance period applicable to each such
award through such Change in Control, with such cash





--------------------------------------------------------------------------------





amount adjusted for the period between such Change in Control through the date
of payment, no less often than quarterly, to reflect hypothetical earnings for
such period equal to the lesser of (A) the Barclays Long Aaa U.S. Corporate
index (or any appropriate successor index) determined as of the first business
day of November of the calendar year preceding the Change in Control or (B) 120%
of the “applicable federal long-term rate” under Section 1274(d) of the Code
determined as of the first business day of November of the calendar year
preceding the Change in Control, in each case compounded over such period
between the Change in Control and the date of payment. The provisions of this
Section 9(f)(iii) shall supersede any conflicting provisions in any of the
Executive’s Time-Based Equity Award or Performance-Based Equity Award
agreements.
(iv)Release. The payment of the foregoing amounts under this Section 9(f) shall
be contingent in all respects on Executive’s signing (following his termination
of employment) and not revoking, and the Corporation’s receipt of, a Release,
substantially in the form attached hereto as Exhibit 1, within 45 days of his
termination of employment releasing the Indemnitees from any and all claims and
liabilities respecting or relating to his employment, and promising never to sue
any of the Indemnitees for such matters.
(v)Payments Post-Death. If the Executive dies during the 36 month period, the
balance of the salary payments will be paid as provided in Section 16 and any
dependent health or medical will be provided for the balance of the 36 month
period.
(g)Reduction in Benefits. Medical and health benefits under this Section will be
reduced to the extent of any medical and health benefits provided by and
available to the Executive from any subsequent employer.
(h)Determination of Disability. Any question as to the existence of a physical
or mental condition which would give rise to the Disability of the Executive
upon which the Executive and the Corporation cannot agree will be determined by
a qualified independent physician selected by the Executive and reasonably
acceptable to the Corporation (or, if the Executive is unable to make a
selection, the selection of the physician will be made by any adult member of
his immediate family). The physician’s written determination to the Corporation
and to the Executive will be final and conclusive for all purposes of this
Agreement.
10.Non-exclusivity of Rights. Except as otherwise specifically provided, nothing
in this Agreement will prevent or limit the Executive’s continued or future
participation in any benefit, incentive, or other plan, practice, or program
provided by the Corporation or Company and for which the Executive may qualify.
Any amount of vested benefit or any amount to which the Executive is otherwise
entitled under any plan, practice, or program of the Corporation or Company will
be payable in accordance with the plan, practice, or program, except as
specifically modified by this Agreement.
11.No Obligation to Seek Other Employment. The Executive will not be obligated
to seek other employment or to take other action to mitigate any amount payable
to him under this Agreement and, except as provided in Section 9(g), amounts
owed to him hereunder shall not be reduced by amounts he may receive from
another employer.
12.Confidentiality and Standards of Conduct. During the course of his
employment, the Executive will have access to confidential information relating
to the lines of business of the Corporation, its trade secrets, marketing
techniques, technical and cost data, information concerning customers and
suppliers, information relating to product lines, and other valuable and
confidential information relating to the business operations of the Corporation
not generally available to the public (the “Confidential Information”). The
parties hereby acknowledge that any unauthorized disclosure or misuse of the
Confidential Information could cause irreparable damage to the Corporation. The
parties also agree that covenants by the Executive not to make unauthorized use
or disclosures of the Confidential





--------------------------------------------------------------------------------





Information are essential to the growth and stability of the business of the
Corporation. Accordingly, the Executive agrees to the confidentiality covenants
set forth in this Section.
The Executive agrees that, except as required by his duties with the Corporation
or as authorized by the Corporation in writing, he will not use or disclose to
anyone at any time, regardless of whether before or after the Executive ceases
to be employed by the Corporation, any of the Confidential Information obtained
by him in the course of his employment with the Corporation. The Executive shall
not be deemed to have violated this Section 12 by disclosure of Confidential
Information that at the time of disclosure (a) is publicly available or becomes
publicly available through no act or omission of the Executive, or (b) is
disclosed as required by court order or as otherwise required by law, on the
condition that notice of the requirement for such disclosure is given to the
Corporation prior to make any disclosure.
In addition, the Executive will (i) continue to be bound by the terms of the
Confidential Information, Work Product and Restrictive Covenant Agreement,
previously executed by Executive, (ii) comply with the IDEX Corporation Code of
Business Conduct as it may be amended from time to time, (iii) comply with
Corporation policies which prohibit employees from engaging in any transaction
in which they may profit from short-term speculative swings in the value of the
Corporation’s securities (“hedging”) and agrees not to engage in any hedging
transactions, and (iv) agrees to be subject to any policies or agreements to
recover from current and/or former employees any wrongfully earned
performance-based compensation, including stock-based awards.
Notwithstanding anything in this Agreement or any other agreement with the
Company to the contrary, pursuant to the Defend Trade Secrets Act (18 U.S.C. §
1833(b)), the Executive understands that he will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret of the Company or its Affiliates that (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to the Executive’s attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. The Executive understands that if he files a lawsuit for retaliation
for reporting a suspected violation of law, he may disclose the trade secret to
his attorney and use the trade secret information in the court proceeding if the
Executive (x) files any document containing the trade secret under seal, and (y)
does not disclose the trade secret, except pursuant to court order. Nothing in
this Agreement, or any other agreement with or policy of the Company or its
Affiliates, is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by such section.
Further, nothing in this Agreement or any other agreement that the Executive has
with the Company or its Affiliates shall prohibit or restrict the Executive from
making any voluntary disclosure of information or documents concerning possible
violations of law to, or seek a whistleblower award from, any governmental
agency or legislative body, or any self-regulatory organization, in each case,
and the Executive may do so without notifying the Company.
13.
Equitable Remedies; Availability of Other Remedies; Obligations Absolute.

(a)Executive represents and warrants that Executive has had an opportunity to
consult with an attorney regarding this Agreement, has thoroughly and completely
reviewed this Agreement with an attorney, and fully understands the contents
hereof.
(b)Executive acknowledges that (i) the provisions of Section 12 are reasonable
and necessary to protect the legitimate interests of the Corporation and its
Affiliates, and (ii) any violation of Section 12 will result in irreparable
injury to the Corporation, the exact amount of which will be difficult to
ascertain, and that the remedies at law for any such violation would not be
reasonable or adequate compensation to the





--------------------------------------------------------------------------------





Corporation and its Affiliates for such a violation. Accordingly, Executive
agrees that if Executive violates the provisions of Section 12 , in addition to
any other remedy which may be available at law or in equity, the Corporation and
its Affiliates shall be entitled to specific performance and injunctive relief,
without posting bond or other security, and without the necessity of proving
actual damages.
(c)The rights and remedies of the Corporation and its Affiliates under this
Agreement are not exclusive of or limited by any other rights or remedies that
it may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative). Without limiting the generality of
the foregoing, the rights and remedies of the Corporation and its Affiliates
under this Agreement, and the obligations and liabilities of Executive under
this Agreement, are in addition to their respective rights, remedies,
obligations and liabilities under the law of unfair competition, under laws
relating to misappropriation of trade secrets, under other laws and common law
requirements and under all applicable rules and regulations.
(d)Executive’s obligations under this Agreement are absolute and shall not be
terminated or otherwise limited by virtue of any breach (on the part of the
Corporation or any other person) of any provision of any other agreement, or by
virtue of any failure to perform or other breach of any obligation of the
Corporation, the Company, or any other person.
(e)Executive acknowledges that the provisions of Section 12 are fully applicable
to Executive no matter whether the Executive’s termination date occurs prior to,
on, or subsequent to the Expiration Date and regardless of the reason for
Executive’s termination.
14.Section 409A. Notwithstanding anything to the contrary in this Agreement, if
at the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Corporation determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation otherwise subject to the twenty percent
(20%) additional tax imposed pursuant to Section 409A(a) of the Code as a result
of the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall
not be payable and such benefit shall not be provided until, in either case, the
date that is the earlier of (A) six (6) months and one (1) day after the
Executive’s separation from service, or (B) the Executive’s death. If any such
delayed cash payment is otherwise payable on an installment basis, the first
payment shall include a catch-up payment covering amounts that would otherwise
have been paid during the six (6) month period but for the application of this
provision, and the balance of the installments shall be payable in accordance
with their original schedule. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable year
(except for any lifetime or other aggregate limitation applicable to medical
expenses). Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit. To the extent that any payment or
benefit described in this Agreement constitutes “non-qualified deferred
compensation” under Section 409A of the Code, and to the extent that such
payment or benefit is payable upon the Executive’s termination of employment,
then such payments or benefits shall be payable only upon the Executive’s
“separation from service” within the meaning of Section 409A of the Code. The
determination of whether and when a separation from service has occurred shall
be made in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h). The parties intend that this Agreement will be administered
in accordance with Section 409A of the Code. To the extent that any provision of
this





--------------------------------------------------------------------------------





Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, as may be necessary to fully comply with
Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party. The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such section.
15.Parachute Payments. If any payment or benefit Executive would receive from
the Company or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be reduced to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of Executive’s stock awards.
16.Successors. This Agreement is personal to the Executive and may not be
assigned by the Executive other than by will or the laws of descent and
distribution. This Agreement will inure to the benefit of and be enforceable by
the Executive’s legal representatives or successors in interest. Notwithstanding
any other provision of this Agreement, the Executive may designate a successor
or successors in interest to receive any amounts due under this Agreement after
the Executive’s death. If he has not designated a successor in interest, payment
of benefits under this Agreement will be made to his wife, if surviving, and if
not surviving, to his estate. A designation of a successor in interest must be
made in writing, signed by the Executive, and delivered to the Corporation
pursuant to Section 19. Except as otherwise provided in this Agreement, if the
Executive has not designated a successor in interest, payment of benefits under
this Agreement will be made to the Executive’s estate. This Section will not
supersede any designation of beneficiary or successor in interest made by the
Executive or provided for under any other plan, practice, or program of the
Corporation.
This Agreement will inure to the benefit of and be binding upon the Corporation
and its successors and assigns.
The Corporation will require any successor (whether direct or indirect, by
acquisition of assets, merger, consolidation or otherwise) to all or
substantially all of the operations or assets of the Corporation or any
successor and without regard to the form of transaction used to acquire the
operations or assets of the Corporation, to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no succession had taken place. As used in this
Agreement, “Corporation” means the Corporation and any successor to its
operations or assets as set forth in this Section that is required by this
clause to assume and agree to perform this Agreement or that otherwise assumes
and agrees to perform this Agreement.





--------------------------------------------------------------------------------





17.Failure, Delay or Waiver. No course of action or failure to act by the
Corporation or the Executive will constitute a waiver by the party of any right
or remedy under this Agreement, and no waiver by either party of any right or
remedy under this Agreement will be effective unless made in writing.
18.Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.
19.Notice. All written communications to a party required hereunder shall be in
writing and (a) delivered in person (to be effective when so delivered), (b)
mailed by registered or certified mail, return receipt requested (to be
effective four days after the date it is deposited in the U.S. Mail), (c)
deposited with a reputable overnight courier service (to be effective two
business days after the delivery to such courier service), or (d) sent by
facsimile transmission (to be effective upon receipt by the sender of electronic
confirmation of delivery of the facsimile), with confirmation sent by way of one
of the above methods, to the party at the address given below for such party (or
to such other address as such party shall designate in a writing complying with
this Section 19, delivered to the other party):
If to the Corporation:
IDEX Corporation
1925 West Field Court, Suite 200
Lake Forest, Illinois 60045-4824
Attention:    Senior Vice President, General Counsel and Corporate Secretary
Telephone:     847-498-7070
Telecopier:    847-498-9123
If to the Executive:
To the address then currently on file with the Corporation.


with a copy to:
Vedder Price P.C.
222 N. LaSalle Street, Ste. 2600





--------------------------------------------------------------------------------





Chicago, IL 60601
Elizabeth N. Hall
Telephone:     312-609-7795
Telecopier:     312-609-5005
20.Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY, IRREVOCABLE AND BARGAINED FOR AGREEMENT AMONG THE PARTIES TO
WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING WHATSOEVER AMONG THEM
RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY WILL INSTEAD
BE TRIED BY A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
21.Consent to Jurisdiction and Venue. Each of the Corporation, the Company, and
Executive hereby (a) consents to the jurisdiction of the United States District
Court for the Northern District of Illinois or, if such court does not have
jurisdiction over such matter, the applicable Circuit Court, Lake County, State
of Illinois, and (b) irrevocably agrees that all actions or proceedings arising
out of or relating to this Agreement shall be litigated in such court.
22.Attorney Review. Executive acknowledges that he first received a proposed
draft of this Agreement on the 11th of January, 2018, and has had an opportunity
to consult an attorney before signing it. Executive acknowledges that in signing
this Agreement, he has relied only on the promises written in this Agreement and
not on any other promise made by the Corporation or any related company.
Executive shall be reimbursed by the Corporation for reasonable attorney's fees
and expenses incurred in the preparation and negotiation of the terms of this
Agreement in an amount not to exceed $25,000.
23.Miscellaneous. This Agreement (a) may not be amended, modified or terminated
orally or by any course of conduct pursued by the Corporation or the Executive,
but may be amended, modified or terminated only by a written agreement duly
executed by the Corporation and the Executive, (b) is binding upon and inures to
the benefit of the Corporation and the Executive and each of their respective
heirs, representatives, successors and assignees, except that the Executive may
not assign any of his rights or obligations pursuant to this Agreement,
(c) except as provided in Sections 4 and 10 of this Agreement, constitutes the
entire agreement between the Corporation and the Executive with respect to the
subject matter of this Agreement, and supersedes all oral and written proposals,
representations, understandings and agreements previously made or existing with
respect to such subject matter, and (d) will be governed by, and interpreted and
construed in accordance with, the laws of the State of Illinois, without regard
to principles of conflicts of law.
24.Continuation of Certain Terms of this Agreement. Following the Expiration
Date or the earlier termination of this Agreement, the provisions contained
under Sections 8, 12, 13 and 14 of this Agreement will continue to apply to
Executive and will remain in full force and effect. In addition, in the event
that, as of the Expiration Date, Executive and the Corporation have not mutually
agreed to the terms of Executive’s continued employment following the Expiration
Date, Section 9(a) of this Agreement will continue to apply to Executive and
will remain in full force and effect.
25.Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and





--------------------------------------------------------------------------------





the same instrument. Any party may execute this Agreement by facsimile signature
and the other party shall be entitled to rely on such facsimile signature as
evidence that this Agreement has been duly executed by such party. Any party
executing this Agreement by facsimile signature shall immediately forward to the
other party an original page by overnight mail.
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
CORPORATION:
IDEX CORPORATION


By:___/s/ Denise R. Cade____________________
Name: Denise R. Cade
Title: Senior Vice President, General Counsel and
Corporate Secretary




COMPANY:
IDEX SERVICE CORPORATION


By:___/s/ Denise R. Cade____________________
Name: Denise R. Cade
Title: Vice President and Secretary


EXECUTIVE:
/s/ Andrew K. Silvernail_____________________
Andrew K. Silvernail
EXHIBIT 1
to
Amended and Restated Employment Agreement dated as of February 22, 2018
between Andrew K. Silvernail
and
IDEX Corporation and IDEX Service Corporation





--------------------------------------------------------------------------------





The language in this Release may change based on legal developments and evolving
best practices; this form is provided as an example of what will be included in
the final Release document.


GENERAL RELEASE
This General Release (this “Release”) is executed by Andrew K. Silvernail
(“Executive”) pursuant to Paragraph [Insert 9(a) or 9(f) depending on the manner
of termination] of the Amended and Restated Employment Agreement between IDEX
Corporation and IDEX Service Corporation dated as of February 22, 2018 (the
“Employment Agreement”).
WHEREAS, Executive’s employment with the Company and Corporation has terminated;
WHEREAS, the Company, Corporation and Executive intend that the terms and
conditions of the Employment Agreement and this Release shall govern all issues
relating to Executive’s employment and termination of employment with the
Company and Corporation;
WHEREAS, Executive has had 21 days to consider the form of this Release;
WHEREAS, the Corporation advised Executive in writing to consult with an
attorney before signing this Release;
WHEREAS, Executive acknowledges that the consideration to be provided to
Executive under the Employment Agreement is sufficient to support this Release;
and
WHEREAS, Executive understands that the Corporation regards the representations
by Executive in the Employment Agreement and this Release as material and that
the Corporation is relying upon such representations in paying amounts to
Executive pursuant to the Employment Agreement.
EXECUTIVE THEREFORE AGREES AS FOLLOWS:
1.    Executive’s employment with the Company and Corporation terminated on
__________________, and Executive has and will receive the payments and benefits
set forth in Paragraph [Insert 9(a) or 9(f) depending on the manner of
termination] of the Employment Agreement in accordance with the terms and
subject to the conditions thereof.
2.    Executive, on behalf of himself and anyone claiming through him, hereby
agrees not to sue the Company, the Corporation, or any of its divisions,
subsidiaries, affiliates or other related entities (whether or not such entities
are wholly owned) or any of the past, present or future directors, officers,
administrators, trustees, fiduciaries, employees, or agents of the Company or
any of such other entities, or the predecessors, successors or assigns of any of
them (hereinafter referred to as the “Released Parties”), and agrees to release
and discharge, fully, finally and forever, the Released Parties from any and all
claims, causes of action, lawsuits, liabilities, debts, accounts, covenants,
contracts, controversies, agreements, promises, sums of money, damages,
judgments and demands of any nature whatsoever, in law or in equity, both known
and unknown, asserted or not asserted, foreseen or unforeseen, which Executive
ever had or may presently have against any of the Released Parties arising from
the beginning of time up to and including the effective date of this Release,
including, without limitation, all matters in any way related to the Employment
Agreement, Executive’s employment by the Company or any of its subsidiaries or
affiliates, the terms and conditions thereof, any failure to promote Executive
and the termination or cessation of Executive’s employment with the Company or
any of its subsidiaries or affiliates, and including, without limitation, (i)
any and all claims arising under the Civil Rights Act of 1964, as





--------------------------------------------------------------------------------





amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the Older
Workers’ Benefit Protection Act, the Family and Medical Leave Act, the Americans
With Disabilities Act, the Employee Retirement Income Security Act of 1974, the
Equal Pay Act, the Fair Labor Standards Act, the Sarbanes-Oxley Act of 2002, the
Illinois Human Rights Act, or any other federal, state, local or foreign
statute, regulation, ordinance or order, or pursuant to any common law doctrine,
(ii) any and all claims for lost wages, bonuses, back pay, front pay, severance
pay, or for damages or injury of any type whatsoever, including, but not limited
to, defamation, injury to reputation, intentional or negligent infliction of
emotional distress, whether arising by virtue of statute or common law, and
whether based upon negligent or willful actions or omissions; and (iii) any and
all claims for compensatory or punitive damages, attorneys’ fees, costs and
disbursements; provided, however, that nothing contained in this Release shall
apply to, or release the Company from, any obligation of the Company contained
in [Sections 9 through 24] of the Employment Agreement, any vested benefit
pursuant to any employee benefit plan of the Company. The consideration offered
in the Employment Agreement is accepted by Executive as being in full accord,
satisfaction, compromise and settlement of any and all claims or potential
claims, and Executive expressly agrees that he is not entitled to, and shall not
receive, any further recovery of any kind from the Company or any of the other
Released Parties, and that in the event of any further proceedings whatsoever
based upon any matter released herein, neither the Company nor any of the other
Released Parties shall have any further monetary or other obligation of any kind
to Executive, including any obligation for any costs, expenses or attorneys’
fees incurred by or on behalf of Executive. Executive agrees that he has no
present or future right to employment with the Company or any of the other
Released Parties and that he will not apply for or otherwise seek employment
with any of them.
3.    Executive expressly represents and warrants that he is the sole owner of
the actual and alleged claims, demands, rights, causes of action and other
matters that are released herein; that the same have not been transferred or
assigned or caused to be transferred or assigned to any other person, firm,
corporation or other legal entity; and that he has the full right and power to
grant, execute and deliver the general release, undertakings and agreements
contained herein.
4.    ACKNOWLEDGMENT BY EXECUTIVE. BY EXECUTING THIS RELEASE, EXECUTIVE
EXPRESSLY ACKNOWLEDGES THAT HE HAS READ THIS RELEASE CAREFULLY, THAT HE FULLY
UNDERSTANDS ITS TERMS AND CONDITIONS, THAT HE HAS BEEN ADVISED TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE, THAT HE HAS BEEN ADVISED THAT HE
HAS 21 DAYS WITHIN WHICH TO DECIDE WHETHER OR NOT TO EXECUTE THIS RELEASE AND
THAT HE INTENDS TO BE LEGALLY BOUND BY IT. DURING A PERIOD OF SEVEN DAYS
FOLLOWING THE DATE OF HIS EXECUTION OF THIS RELEASE, EXECUTIVE SHALL HAVE THE
RIGHT TO REVOKE THE RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT BY SERVING WITHIN SUCH PERIOD WRITTEN NOTICE OF REVOCATION IN THE MANNER
PROVIDED IN SECTION 19 OF THE EMPLOYMENT AGREEMENT. IF EXECUTIVE EXERCISES HIS
RIGHTS UNDER THE PRECEDING SENTENCE, HE SHALL NOT BE ENTITLED TO RECEIVE THE
AMOUNT PAYABLE TO HIM PURSUANT TO PARAGRAPH [Insert 9(a) or 9(f) depending on
the manner of termination] OF THE EMPLOYMENT AGREEMENT.
5.    Executive agrees that he is voluntarily executing this Release. Executive
acknowledges that he is knowingly and voluntarily waiving and releasing any
rights Executive may have under the ADEA and that the consideration given for
the waiver and release is in addition to anything of value to which Executive
was already entitled. Executive further acknowledges that Executive has been
advised by this writing, as required by the ADEA, that: (A) Executive’s waiver
and release specified in





--------------------------------------------------------------------------------





this paragraph do not apply to any rights or claims that may arise after the
date Executive signs this Release; (B) Executive has been advised to consult
with an attorney prior to signing this Release; (C) if part of a group
termination, Executive has received a disclosure from the Corporation that
includes a description of the class, unit or group of individuals covered by
this employment termination program, the eligibility factors for such program,
and any time limits applicable to such program and a list of job titles and ages
of all employees selected for this group termination and ages of those
individuals in the same job classification or organizational unit who were not
selected for termination (“Disclosures”); (D) Executive has [21] [45] days from
the date that he receives this Release and the Disclosures (if applicable) to
consider this Release (although he may choose to sign it any time on or after
his date of termination up to the [21st] [45th] day); (E) Executive has seven
days after he signs this Release to revoke it (“Revocation Period”); and
(F) this Release will not be effective until he has returned it to
_______________ and the Revocation Period has expired.
6.    The Employment Agreement and this Release constitute the entire
understanding between the parties. Executive has not relied on any oral
statements that are not included in the Employment Agreement or this Release.
7.    This Release shall be construed, interpreted and applied in accordance
with the internal laws of the State of Illinois without regard to the principle
of conflicts of laws.
8.    Any term or provision of this Release that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Executive agrees that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Release shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the Executive agrees
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.
9.    This Release inures to the benefit of the Corporation and its successors
and assigns.
10.    In the event of any dispute or controversy arising under this Release,
Section 21 of the Employment Agreement shall be applicable.
Date: __________________, 20__.
EXECUTIVE
______________________________________
Andrew K. Silvernail










